EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alphonso Collins on 11 July 2022.
The application has been amended as follows.
Claim 9. (Currently Amended)	 An arrangement comprising: 
a transformer tank, which is arranged in a nacelle of a wind turbine, the transformer tank being configured to be filled with one of (i) a gas and (ii) a liquid to cool an active part of the transformer; and 
a plurality of braces within an interior of the transformer tank, which extend across an entirety of the interior of the transformer tank and which connect mutually opposing external wall regions of the transformer tank; and 
a respective connecting element located at each respective end of an upper brace of the plurality of braces at an outer side of the mutually opposing external wall regions of the transformer tank; 
wherein the active part of the transformer is enclosed by the transformer tank in one of (i) a liquid-tight and (ii) gas-tight manner; and 
wherein the transformer tank is inserted into a mechanical supporting structure of the nacelle such that the transformer tank forms part of the mechanical supporting structure of the nacelle.
DETAILED ACTION
Response to Arguments
The After Final amendment of 29 June 2022, in addition to the Examiner’s Amendment of 11 July 2022, overcomes the rejections of the previous Office Action.
Allowable Subject Matter
Claims 9-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the arrangement of claim 9, specifically comprising:
a respective connecting element located at each respective end of an upper brace of the plurality of braces at an outer side of the mutually opposing external wall regions of the transformer tank, in the context of the other components in the claim. 
Claims 10-14 and 16 are allowed due to their dependency on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832